PER CURIAM.
This is an appeal by appellant, North Shore Medical Center, Inc. (appellant), from *9a trial court judgment awarding appellee, Lucretia Kennedy (appellee), attorney’s fees pursuant to section 768.56, Florida Statutes (1983), as the prevailing party in a medical malpractice action. The record demonstrates that the trial court’s judgment awarding attorney’s fees exceeded the amount of the contingent fee payable under the contract between the appellee and her counsel. Such fee award is contrary to the express authority of Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145, 1151 (Fla.1985), wherein the Florida Supreme Court stated, “in no case should the court-awarded fee exceed the fee agreement reached by the attorney and his client.” Accord, Miami Children’s Hospital v. Tamayo, 529 So.2d 667 (Fla.1988).
Here, appellee obtained a judgment in the amount of $500,000. Pursuant to the provisions of the fee arrangement entered into in 1985, between appellee and her attorney, her attorney was entitled to receive a contingent fee of 50% of the gross proceeds in the event an appeal was taken.
Accordingly, we reverse and remand the attorney’s fee award with directions to award appellee $250,000 in attorney’s fees. In so ruling, we reject appellant’s assertion that the award should be further reduced as being inequitable. This is because we find that appellant’s arguments on this point are wholly unsupported by the record.
Reversed and remanded with directions.